Citation Nr: 0322650	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  98-19 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
venereal disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1952 to 
June 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1997 decision of a Regional Office (RO) of 
the Department of Veterans Affairs (VA), which denied an 
application to reopen a claim of service connection for 
residuals of venereal disease.  A notice of disagreement was 
received in September 1998, a statement of the case was 
issued in October 1998, and a substantive appeal was received 
in December 1998.  

In April 2002, the Board undertook additional development of 
the evidence for the above claim pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002).  VA medical records have been obtained 
as a result and is of record.  However, the regulation 
permitting development by the Board was recently invalidated 
by the United States Court of Appeals for the Federal 
Circuit.  Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  One reason for the 
Federal Circuit's ruling appears to be that the regulation in 
question allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration which was contrary to the appellate scheme set 
forth in 38 U.S.C.A. § 7104(a) (West 2002).  However, there 
is no need to return the case to the RO for preliminary 
review of this new evidence in light of the following 
favorable decision of the Board on the threshold question of 
whether new and material evidence has been received to reopen 
the claim.    


FINDINGS OF FACT

1.  By rating decision in July 1992, service connection for 
residuals of venereal disease was denied; although the 
veteran initiated an appeal by filing a notice of 
disagreement, he did not complete the appeal by filing a 
timely substantive appeal.

2.  Evidence received since the July 1992 rating decision is 
so significant that it must be considered to fairly decide 
the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The July 1992 rating decision, which denied entitlement 
to service connection for residuals of venereal disease, is 
final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the 
July 1992 rating decision, and the claim of entitlement to 
service connection for residuals of venereal disease is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
reopen a claim for service connection.  The discussions in 
the rating decision, statement of the case, and supplemental 
statement of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Moreover, in a December 2002 
supplemental statement of the case, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.  

Furthermore, that there has been substantial compliance with 
the assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, service records, VA medical records, including 
hospital reports and outpatient reports, and numerous private 
medical records.  The record also includes VA medical records 
from Phoenix, Arizona, in compliance with the Board 
development request in April 2002.  No additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with the claim. 

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Service Connection

The issue in the present case involves an underlying claim 
for service connection.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In a July 1992 rating decision, the RO denied entitlement to 
service connection residuals of venereal disease.  The 
veteran filed a notice of disagreement in October 1992, and 
the RO issued a statement of the case in December 1993 
denying the claim based on the fact that there was no 
evidence of venereal disease in service.  However, no timely 
substantive appeal was ever received on this issue.  The July 
1992 rating decision is therefore final.  38 U.S.C.A. 
§ 7105(c).  However, a claim which is the subject of a prior 
final denial may be reopened and the prior disposition 
reviewed if certain requirements are met.  

New and Material

When a claim to reopen is presented, VA must first determine 
whether the evidence presented or secured since the last 
final disallowance of the claim is new and material.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

New and material evidence is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  In 
Hodge, the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  

The Board notes here that the provisions of 38 C.F.R. § 
3.156(a) were amended effective August 29, 2001.  These 
amendments are effective only on claims received on or after 
August 29, 2001, and are, thus, not relevant in the instant 
case. See 66 Fed. Reg. 45620-45632 (August 29, 2001).

Analysis

Relevant evidence added to the record since the July 1992 
rating decision includes a duplicate copy of a service 
medical record; various VA outpatient and hospital records; 
various private medical records; a VA psychiatric examination 
report; the transcript of a hearing conducted in April 1997; 
the veteran's September 1998 notice of disagreement; his 
December 1998 substantive appeal; and his November 2000, 
February 2002, and March 2002 written arguments.

The Board observes here that the July 1992 rating decision 
denied the claim because the evidence failed to show current 
residuals of a venereal disease.  The December 1993 statement 
of the case, however, was to the effect that the veteran's 
claim as denied because there was no evidence of a venereal 
disease in service.  It is therefore not entirely clear which 
basis the claim was denied by the RO.     

Evidence received since the July 1992 rating decision 
includes VA medical records from Phoenix, Arizona.  A July 
2000 clinical record shows that the veteran has hepatitis.  
The Board takes administrative notice that this disorder may 
be spread in various ways, including sexual contact.  The 
question as to whether the veteran's hepatitis B is a 
residual of a venereal disease is medical in nature and must 
be addressed by medical personnel.  The Board finds, however, 
that there is new and material evidence with regard to a 
current diagnosis.  As lack of a current disability was one 
reason for the July 1992 denial, the Board finds that the 
veteran's claim has been reopened.    


ORDER

The veteran's claim of entitlement to service connection for 
residuals of a venereal disease has been reopened.  To this 
extent, the appeal is granted subject to the actions set 
forth in the following remand section of this decision. 


REMAND

As the veteran's residuals of a venereal disease claim is 
reopened, it must be adjudicated on the merits under 
applicable laws and regulations, including the reasonable 
doubt provisions of 38 U.S.C.A. § 5107(b) (West 2002).  
Additionally, it appears that an etiology opinion is 
necessary to determine whether the veteran's hepatitis B is a 
residual of a venereal disease and, if so, whether it is 
related to his active duty service. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any additional action necessary 
action to comply with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature, extent, and etiology of the 
claimed residuals of a venereal disease.  
The claims file must be made available to 
the examiner for review in connection 
with the examination.  Any medically 
indicated special tests should be 
accomplished.  After reviewing the record 
and examining the veteran, the examiner 
should clearly indicate whether or not 
the veteran suffers from residuals of a 
venereal disease.  If the veteran has 
hepatitis B, the examiner should offer an 
opinion as to whether this disorder can 
be considered a residual of a venereal 
disease in the veteran's case (as opposed 
to being of a different origin).  If the 
examiner determines that the veteran has 
current residuals of a venereal disease 
(to include hepatitis B), then based on a 
review of the evidence to include service 
medical records, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that the veteran 
current residuals of a venereal disease 
are etiologically related to his active 
military service.  The report of the 
examination should include a complete 
rationale of all opinions expressed

3.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record and determine whether 
service connection for residuals of a 
venereal disease is warranted.  If this 
benefit sought is not granted, the 
veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

